EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”), is made effective as of August 24, 2009 (the “Effective Date”), by and between Who’s Your Daddy Inc., a corporation organized under the laws of the State of Nevada (“Employer”), and Robert E. Crowson, Jr. (“Executive”). WHEREAS, Executive has worked with Employer as a financial consultant since May 15, 2009; and WHEREAS, Employer desires assurance of the continued association and services of the Executive’s experience, skills, abilities, background and knowledge, and is willing to engage the Executive’s services on the terms and conditions set forth in this Agreement; and WHEREAS, Executive desires to be in the employ of Employer, and is willing to accept such employment on the terms and conditions set forth in this Agreement. Therefore Employer and Executive hereby agree as follows: 1. EMPLOYMENT. 1.1General. Employer hereby employs Executive in the capacities of Controller commencing as of the Effective Date.Executive hereby agrees to be employed on the terms and subject to the conditions herein contained. 1.2Duties. During Executive’s employment with Employer as Controller, Executive shall report directly to the Chief Executive Officer and shall be responsible for performing those duties consistent with the positions of Controller as may from time to time be reasonably assigned to, or requested of, Executive by the Chief Executive Officer.Executive shall use his best efforts to perform faithfully and effectively such responsibilities. Executive shall conduct all of his activities in a manner so as to maintain and promote the business and reputation of Employer. 1.3Full-Time Position. Executive, during his employment with Employer, shall devote substantially all of his professional time, attention and skills to the business and affairs of Employer and perform services for Employer no less than forty (40) hours per week during Employer’s business hours.Notwithstanding the foregoing, Executive may also serve as director, finder or consultant to other companies that are not directly competitive with Employer and to the extent such activities do not interfere with Executive’s performance of services for Employer; provided that Executive shall first advise the Board in writing of all such positions and the compensation of any nature that Executive shall be entitled to in connection with such other engagements. 1.4Location of Employment. In the event that Employer shall change the location of Executive’s principal place of employment from its current location at 26381
